DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
Claim Objections
Claim 11 is objected to because of the following informalities:  
In line 2, “an entirety of the plurality of needle” should read --the entirety of the plurality of needles-- for clarity of antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation "the bottom opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “a bottom opening”.
Claim 9 recites “an air discharge pipe coupling part connected to the air flowing pipe inside the main body and connected to an air discharge pipe outside the main body.” Whether this limitation is referring to a location of where the air discharge coupling part connects to each pipe, or whether this limitation is only referring to a location of each pipe is unclear. For purposes of examination, claim 9 will be read as follows: “The insertion type drug injection device according to claim 1, wherein the main body includes an air discharge pipe coupling part connected to the air flowing pipe and an air discharge pipe, said air flowing pipe being located inside the main body and said air discharge pipe being located outside the main body.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (KR 101738675 B1; original document with figures and translated copy of text are both attached to the Non-Final Office Action mailed 04/15/2022), hereinafter Lee.
Regarding claim 1, Lee teaches an insertion type drug injection device insertable into a body for injecting a drug into a skin, the device comprising: a main body (30; annotated fig. 2) having an open insert part at a head thereof (open insert part; annotated fig. 2) and formed in a tubular shape (30 is formed in a tubular shape; annotated fig. 2) having a hollow space therein (annotated fig. 2); a needle assembly (comprised of holder unit 10 and injection member 20) formed in the insert part (fig. 3), provided with a plurality of needles (1; annotated fig. 2), and including a pneumatic port (pneumatic port; annotated fig. 2) and a drug injection port (drug injection port; annotated fig. 2), the needle assembly including: a holder unit (10) formed in the insert part (fig. 3), and including a plurality of needle holders (15) including needle holes for the plurality of needles to be penetrated therethrough (each needle holder 15 has a needle hole such that the plurality of needles may be penetrated therethrough, as shown in fig. 3), and the pneumatic port (pneumatic port; annotated fig. 2) having a suction hole (suction hole; annotated fig. 2); and an injection member (20) coupled to the holder unit (injection member 20 couples to holder unit 10; fig. 3), and including the plurality of needles formed thereon (annotated fig. 2), and a flow path for injecting the drug into the plurality of needles (flow path, annotated fig. 2); a drug injection pipe (drug injection pipe; annotated fig. 2) inserted into the main body (fig. 3) and connected to the drug injection port of the needle assembly (the drug injection pipe is connected to the drug injection port; annotated fig. 2); and an air flowing pipe (18; annotated fig. 2) connected to the pneumatic port (18 is connected to the pneumatic port) of the needle assembly to generate a suction pressure (pg. 2 [lines 23-24] of Lee [translated text document]: “. . . a suction pipe (18) flow connection to a suction source”), wherein the holder unit includes a holder unit body (holder unit body; annotated fig. 2) with a lower space (lower space; annotated fig. 2), wherein an entirety of the plurality of needles is positioned inward of the insert part of the main body (all needles of the plurality of needles, and thus the entirety of the plurality of needles, are positioned inward of the insert part; annotated fig. 2, fig. 3. Specifically, the portion of each needle of the plurality of needles located in the upper and lower body is positioned inward of the insert part), and2Application No. 17/052,846 Reply to Office Action of April 15, 2022wherein suction pressure is configured to be generated through the air flowing pipe such that the skin is sucked into the lower space of the holder unit body and such that the plurality of needles is inserted into the skin to thereby inject the drug into the skin (Lee discloses an insertion type drug injection device as structurally claimed; therefore the suction pressure taught by Lee is considered capable of performing the disclosed function of being generated through the air flowing pipe such that the skin is sucked into the lower space and such that the plurality of needles is inserted into the skin to thereby inject the drug into the skin).

    PNG
    media_image1.png
    377
    993
    media_image1.png
    Greyscale
Annotated Figure 2 (from Figure 2 of Lee)
Regarding claim 3, Lee further teaches the holder unit includes a panel (13) formed horizontally inside the holder unit body (annotated fig. 2) and having a needle holder formed thereon (15 is formed on 13; annotated fig. 2), and wherein the lower space is partitioned by the panel (panel 13 partitions the lower space; annotated fig. 2).
Regarding claim 4, Lee further teaches the holder unit further includes a guide formed around the bottom opening of the holder unit body (guide; annotated fig. 2) and configured to be brought into contact with the skin (Lee discloses a guide as structurally claimed; therefore the guide taught by Lee is considered capable of performing the disclosed function of being brought in contact with skin).
Regarding claim 5, Lee further teaches the guide is formed to protrude further than the insert part of the main body (fig. 3).
Regarding claim 6, Lee further teaches the injection member includes the drug injection port communicating with the flow path, and is formed to allow the flow path to communicate with the plurality of needles (drug injection port communicates with the flow path and does allow the flow path to communicate with the plurality of needles; annotated fig. 2).
Regarding claim 7, Lee further teaches the injection member includes an upper body (upper body; annotated fig. 2) coupled to the holder unit (upper body couples to the holder unit; fig. 3), and including the flow path for injecting the drug (annotated fig. 2), the drug injection port (drug injection port; annotated fig. 2) communicating with the flow path (annotated fig. 2), and the plurality of needles communicating with the flow path (1 communicates with the flow path; annotated fig. 2); and a lower body coupled to the upper body (lower body; annotated fig. 2), and including a plurality of needle holders for the plurality of needles to be penetrated through (lower body includes needle holders for the plurality of needles to be penetrated through, as shown in annotated fig. 2).
Regarding claim 8, Lee further teaches the holder unit is formed integrally with the insert part of the main body, or detachably coupled to the insert part of the main body (holder unit 10 is detachably coupled to the insert part of main body 30; annotated fig. 2, fig. 3, pg. 3 [line 12] of Lee [translated text document]: “. . . the nut portion 30 is detached from the bolt portion 10.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yoon (US 20190151674 A1).
	Lee fails to teach the main body includes an air discharge pipe coupling part connected to the air flowing pipe inside the main body and connected to an air discharge pipe outside the main body.
	However, Yoon teaches a tubular main body (L; annotated fig. 9), including an air discharge pipe coupling part (422; fig. 8, annotated fig. 9) connected to an air flowing pipe (pipe connecting 420 and 422; fig. 8, annotated fig. 9) inside the main body (air discharge pipe coupling part 422 is connected to the air flowing pipe, with the air flowing pipe being located within the main body L; annotated fig. 9), and connected to an air discharge pipe (45; fig. 8, annotated fig. 9) outside the main body (one having ordinary skill in the art would understand that figs. 7-9 show a truncated view of air discharge pipe 45, as the disclosure in Lee indicates that air discharge pipe 45 extends through handle 100 to be located outside of the main body L to connect to a vacuum pressure generator/unit 700; figs. 1, 3, 7, pars. [0008], [0029], [0034], [0046]).

    PNG
    media_image2.png
    314
    742
    media_image2.png
    Greyscale

Annotated Figure 9 (from Figure 9 of Yoon)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the main body and the air flowing pipe in Lee to be the main body and have an air discharge pipe coupling part connecting the air flowing pipe and the air discharge pipe as taught by Yoon as both these inventions and the claimed invention are directed towards medical devices wherein suction is applied to skin and the references were well-known in the art prior to the effective filing date of the claimed invention. Lee is silent as to whether main body 30 comprises a handle. Yoon teaches in par. 0037 that main body L comprises a handle 100 (fig. 9). It would therefore have been obvious to one of ordinary skill in the art to have modified the main body and the air flowing pipe in Lee to have the main body and an air discharge pipe coupling part connecting the air flowing pipe and the air discharge pipe extending outside of the main body as taught by Yoon, as such a modification is a simple substitution of one known prior art element for another with the predictable result of a device as taught by Lee wherein the user is able to manipulate the device using a handle included on the main body as taught by Yoon. 
Such a modification would result in the device as taught by Lee wherein the main body includes an air discharge pipe coupling part connected to the air flowing pipe and an air discharge pipe, wherein the air flowing pipe is located inside the main body and the air discharge pipe is located outside the main body.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sumida et al. (US 20180200495 A1), hereinafter Sumida.
	Lee teaches the guide is formed to protrude further than the insert part of the main body (fig. 3). 
	Lee fails to teach the guide is formed to protrude further than the insert part of the main body by 0.1 to 2.5 mm.
	Sumida teaches a multi-needle drug device (18; fig. 6) comprising a holder unit body (10) and a guide (15, comprising members 11-14; fig. 6), wherein the guide is 0.08 – 4 mm thick (par. 0063: “The thickness of each of the film members (11 to 14) that constitute the puncture depth adjustment section (15) is preferably in the range of 20 μm [0.02 mm] or more and 1000 μm [1 mm] or less.” There are four film members (11-14), so the total thickness range of the guide is 0.08 - 4 mm.)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the guide in Lee to protrude 0.1 – 2.5 mm from the holder unit body as taught by Sumida as both these inventions and the claimed invention are directed towards multi-needle injection devices comprising a guide protruding from a holder unit body and the references were well-known in the art prior to the effective filing date of the claimed invention. Sumida teaches in pars. 0066-0068 that the optimal height of guide 15 is within the specified range given for guide 15 in par. 0063. It would therefore have been obvious to one of ordinary skill in the art to have made the guide in Lee to protrude 0.1 – 2.5 mm from the holder unit body as taught by Sumida, as such a modification is a simple combination of known prior art teachings with the predictable result of an injection device as taught by Lee wherein the guide protrudes an optimal distance from the holder unit body for injection.
Because the holder unit body as taught by Lee is screwed into the insert part, if the guide protrudes 0.1 to 2.5 mm from the holder unit body, then the guide will protrude 0.1 to 2.5 mm from the insert part during the process of fully screwing the holder unit 10 into the insert part to arrive at the assembled configuration of the device as shown in fig. 3 of Lee. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Unger (US 20160263358 A1).
Regarding claim 11, Lee teaches the plurality of needles are positioned inward from the insert part (annotated fig. 2).
	Lee fails to teach an entirety of the plurality of needles is positioned inward from the insert part by 0.1 to 2.5 mm.
	Unger teaches a multi-needle injector apparatus (1; fig. 2) comprising an injection member (5) and a plurality of needles (2), wherein the plurality of needles is spaced no more than 5 mm across (par. 0025) and the injection member is 0.25 cm (2.5 mm) to 3 cm (30 mm) across (par. 0026). The range of distances by which the plurality of needles may be set inward from the diameter of the injection member, therefore, comprises 0.1 to 2.5 mm (e.g. if the plurality of needles has a diameter of 5 mm across and injection member has a diameter of 5.1 to 7.5 mm). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the plurality of needles 1 taught by Lee to be positioned inward from the outer diameter of the injection member 20 as taught by Unger as both these inventions and the claimed invention are directed towards multi-needle injection devices and the references were well-known in the art prior to the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art to have made the plurality of needles 1 taught by Lee to be positioned inward from the outer diameter of the injection member 20 as taught by Unger as such a modification is a simple combination of prior art elements with the predictable result of the device as taught by Lee wherein the plurality of needles is positioned inward from diameter of the injection member by 0.1 to 2.5 mm as taught by Unger. 
Because the diameter of the insert part in Lee corresponds to the diameter of the injection member 20, the entirety of the plurality of needles would be positioned inward from the insert part by the same distance the entirety of the plurality of needles is positioned inward from the injection member’s diameter.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Koska (US 20160175544 A1).
	Lee further teaches the plurality of needles is positioned so as to be received into the guide. 
	Lee fails to teach a length of each needle within the plurality of needles is 1.5 to 5.5 mm. 
	Koska teaches a needle (11) having a length in the range of 1.5 mm to 4 mm (par. 0049: “[T]he needle 11 may be a micro-needle having a length L (measured from the distal end 20) in the range of 0.5 mm to 4 mm.”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have made each needle within the plurality of needles taught by Lee to have a length in the range 1.5 to 4 mm as taught by Koska as both these inventions and the claimed invention are directed towards drug injection devices comprising needles and the references were well-known in the art prior to the effective filing date of the claimed invention. Koska teaches in par. 0049 that the length of needle 11 may be in the range of 1.5 to 4 mm. It would therefore have been obvious to one of ordinary skill in the art to have made each needle within the plurality of needles taught by Lee to have a length in the range 1.5 to 4 mm as taught by Koska, as such a modification is a simple combination of known prior art elements with the predictable result of the device as taught be Lee having needles with lengths suitable for injection as taught by Koska.
Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Dougherty, Jr. et al. (US 20080033337 A1), hereinafter Dougherty.
Regarding claim 13, Lee fails to teach the main body includes a checking means that enables checking of one or more of insertion depth and rotation angle.
	Dougherty teaches a device comprising a tubular main body (200; fig. 5a), wherein the main body includes a checking means (numbers 260; fig. 5a, par. 0052) that enables checking of insertion depth (par. 0052). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the main body in Lee to have a checking means as taught by Dougherty as both these inventions and the claimed invention are directed towards devices that are configured for insertion into the body and the references were well-known in the art prior to the effective filing date of the claimed invention. Dougherty teaches in par. 0053 that checking means 260 allows a user to control the positioning of main body 200 in a body cavity. It would therefore have been obvious to one of ordinary skill in the art to have modified the main body in Lee to have a checking means as taught by Dougherty, as such a modification is a simple combination of known prior art elements and the results of such a modification would have the predictable result of allowing a user to be able to check the positioning of the insertion type drug injection device when the device is being inserted in a body cavity, as taught by Dougherty.
Regarding claim 14, Dougherty further teaches the checking means is one or more selected from a group consisting of a scale, a partition line, numbers, symbols, letters, prints, stickers, colors, protrusions, and indication panels (numbers 260; fig. 5a, par. 0052).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Dougherty as applied to claim 13 above, and further in view of Cameron (US 20190159804 A1).
Dougherty teaches in par. 0052 that checking means 260 may comprise more than one kind of indicator. 
Lee in view of Dougherty fails to teach the checking means includes a color changing part that changes color when reacting with a liquid.
	Cameron teaches a color-changing indicator (47; par. 0039) that reacts with bodily fluids to indicate to a user/doctor when a medical device (10; fig. 2) has been inserted within the body such that the device has made contact with bodily fluids. 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the checking means taught by Lee in view of Dougherty above to have a color changing indicator as taught by Cameron as both these inventions and the claimed invention are directed towards medical devices that may be inserted into a body and the references were well-known in the art prior to the effective filing date of the claimed invention. Cameron teaches in par. 0039 that a color-changing indicator alerts a user/doctor to that the device has made contact with bodily fluids. It would therefore have been obvious to one of ordinary skill in the art to have modified the checking means taught by Lee in view of Dougherty above to have a color changing indicator as taught by Cameron, as such a modification is a simple combination of prior art elements and would provide a user of the device as taught by Lee in view of Dougherty with another means of monitoring the positioning of the device within a body cavity.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Briggs et al. (US 10434239 B1), hereinafter Briggs.
Regarding claim 16, Lee fails to teach the main body includes a genuineness identification unit including a short-range wireless communication unit to determine a genuineness of a product by communicating with an external control unit.
	Briggs teaches using an RFID card as identification on medical components to ensure the kits are not counterfeit (col. 16:13-25, 21:29-32). The RFID may be coupled to a processor (col. 22:32), which would form a communication unit configured to communicate wirelessly with an external control unit (“other devices”, col. 22:32) (col. 22:29-34). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated RFID technology as taught by Briggs into the main body of Lee as both these inventions and the claimed invention are directed towards medical components that can be counterfeited and the references were well-known in the art prior to the effective filing date of the claimed invention. Briggs teaches in col. 16:13-25 that RFID technology can be used on medical components to verify that they are not counterfeit. It would therefore have been obvious to one of ordinary skill in the art to have incorporated RFID technology as taught by Briggs into the main body of Lee, as such a modification is a simple combination of known prior art elements with the predictable result of the device as taught by Lee wherein the device’s authenticity is verifiable, as taught by Briggs.
Regarding claim 17, Lee in view of Briggs further teaches the short-range wireless communication unit includes a NFC or RFID (the communication unit includes RFID; col. 16:13-25 of Briggs).
Response to Arguments
All arguments considered were filed 09/19/2022.
Applicant’s arguments, see pg. 7, with respect to claim objections have been fully considered and are persuasive. Accordingly, all objections to the claims have been withdrawn. 
Applicant’s arguments, see pgs. 7-8, with respect to claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. Accordingly, all previous claim rejections under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments regarding rejections under 35 U.S.C. 102 and 103 have been fully considered but are not persuasive.
Applicant’s statements on pg. 9 (lines 12-16) regarding the main body having an open insert part are acknowledged and in agreement with the position of the Examiner as set forth in in the 112(b) rejection of claim 1 regarding the use of the “the insert part of the needle assembly” on pgs. 2-3 of the Final Office Action mailed 08/23/2022. 
Applicant argues on pg. 10 (lines 1-5) that Lee does not teach the plurality of needles is positioned inward of the insert part of the main body because only a portion of the needles is positioned inward. However, the limitation “wherein the plurality of needles is positioned inward of the insert part of the main body” does not require the physical entirety of each needle of the plurality of needles to be located entirely within the insert part of the main body. Similarly, the amended limitation “wherein an entirety of the plurality of needles is positioned inward of the insert part of the main body” also only requires that each needle of the plurality of needles be positioned inward of the insert part of the main body, as in Lee. Although Lee discloses only a portion of each needle is positioned inward of the insert part of the main body, each needle within the plurality of needles, and therefore the entirety of the plurality of needles, is still positioned inward of the insert part of the main body (fig. 3 of Lee).
Applicant argues on pg. 10 (lines 6-21) that the suction pressure taught by Lee is not capable of performing the disclosed function of being generated through the air flowing pipe such that the skin is sucked into the opening of the holder unit body and such that the plurality of needles is inserted into the skin. Applicant asserts this is because there is no need to bring the skin into the distal space 11 via suction because the injection needles 1 in Lee extend past the distal space 11 and because the partition wall 13 extends into the distal space 11 as to leave “essentially” no room for the skin to enter the distal space 11. However, saying there is not a need to use a device a certain way does not demonstrate the device is not structurally capable of being used in that way. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use (in this case, generating suction pressure though the air flowing pipe such that the skin is sucked into the lower space of the holder unit body and such that the plurality of needles is inserted into the skin to thereby inject the drug into the skin), then it meets the claim. As detailed in the 35 U.S.C 102 rejection of claim 1 above, Lee discloses the necessary structure for performing this disclosed function, including a lower space as shown in annotated fig. 2. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ignon (US 20140343481 A1) teaches a drug injection device comprising a plurality of needles and a suction mechanism (fig. 1, 5).
	Prausnitz et al. (US 6743211 B1) teaches a drug injection device comprising a plurality of needles and a suction mechanism (figs. 13A-B). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783